Case: 19-60867     Document: 00516029504         Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-60867                    September 24, 2021
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   Juan Heriberto Maradiaga-Vardalez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200 022 035


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Heriberto Maradiaga-Vardalez, a native and citizen of Honduras,
   petitions us for review of a decision of the Board of Immigration Appeals
   denying his motion to reopen. Maradiaga-Vardalez moved to reopen his
   2005 in absentia removal order on the basis of his Notice to Appear being


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60867     Document: 00516029504           Page: 2   Date Filed: 09/24/2021




                                    No. 19-60867


   legally improper because he did not receive a Notice of Hearing, or because
   the Notice of Hearing was invalidated by the Supreme Court.
          We are not compelled to find that Maradiaga-Vardalez has rebutted
   the weak presumption that his Notice of Hearing was delivered. The record
   reflects that the Board considered all the evidentiary factors. Navarrete-
   Lopez v. Barr, 919 F.3d 951, 954. The Board was correct to give weight to
   Maradiaga-Vardalez’s over ten-year delay in inquiring about his immigration
   status. See Mauricio-Benitez v. Sessions, 908 F.3d 144, 151 (5th Cir. 2018).
   Moreover, Maradiaga-Vardalez did not provide an affidavit from the cousin
   with whom he resided during the relevant period.
          We reject Maradiaga-Vardalez’s alternate argument that a recent
   Supreme Court case holds that his Notice to Appear was defective in light of
   Pereira v. Sessions, 138 S. Ct. 2108 (2018). Accordingly, the Notice to Appear
   was proper under the law of this circuit and the agency had jurisdiction to
   decide this case. Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), abrogated
   in part on other grounds by Niz-Chavez v. Garland, 141 S. Ct. 1474, 1479–80
   (2021); see Maniar v. Garland, 998 F.3d 235, 242 (5th Cir. 2021). Maradiaga-
   Vardalez also asserts that Pierre-Paul should be overruled, but one panel of
   this court cannot overrule another. Lowrey v. Tex. A & M Univ. Sys., 117 F.3d
   242, 247 (5th Cir. 1997). Finally, he asserts that the agency should have
   granted a sua sponte reopening based on his Pereira arguments, but we lack
   jurisdiction to order such a reopening. Hernandez-Castillo v. Sessions, 875
   F.3d 199, 206-07 (5th Cir. 2017).
          DENIED in part; DISMISSED in part.




                                         2